Citation Nr: 1418530	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  06-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Propriety of severance of service connection for ischemic heart disease, diabetes mellitus, and a residual scar due to ischemic heart disease.

2.  Whether an April 2013 Board decision that denied service connection for diabetes mellitus should be vacated.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a cardiovascular disability, to include as secondary to herbicide exposure, diabetes mellitus, or posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

This case was previously before the Board in August 2010, September 2011, and April 2013.  The case has now been returned to the Board for further appellate action.

In November 2011, the Veteran appealed the Board's September 2011 denial of service connection for an eye disability.  In a May 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims set aside the Board's September 2011 decision and remanded the matter for readjudication consistent with its decision. 

The claim regarding the propriety of severance of service connection, and the claims for service connection for diabetes mellitus, a cardiovascular disability, and an eye disability are remanded to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

The April 2013 Board decision that denied service connection for diabetes mellitus was issued despite that there became a pending claim that a previous severance of service connection for diabetes mellitus was improper.


CONCLUSIONS OF LAW

The April 2013 Board decision, to the extent that it denied service connection for diabetes mellitus, must be vacated because an inextricably intertwined issue was pending at the time that decision was issued.  38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 2011 rating decision granted service connection for ischemic heart disease, diabetes mellitus, and a residual scar, based on a finding of herbicide exposure during service.  A September 2012 rating decision proposed to sever service connection for those disabilities.  The RO notified the Veteran of his right to request a hearing on his claims after 30 days of issuance of the September 2012 rating decision.  A November 2012 rating decision severed service connection for ischemic heart disease, diabetes mellitus, and a residual scar, as they were found to have been assigned in error because the Veteran did not have in-country service in Vietnam and the ship on which he served, the USS Advance, was not documented to have traveled on inland waterways of Vietnam.  The Veteran was informed of that decision in November 2012 and was provided notice of his appellate rights. The Veteran submitted a letter in October 2013, within one year of notification of the severance of service connection, in which he stated that he disagreed with the November 2012 severance of service connection for diabetes mellitus "plus the other illness," because he was stationed in Subic Bay and Cambodia and believed that he witnesses the Air Force drop herbicides from airplanes used to put out forest fires, and that, while there, he drank the water, cooked with it, and bathed in it.

The Board finds that statement from the Veteran constitutes a valid notice of disagreement that was received by VA within the applicable appeal period, but was not before the Board at the time of the Board's April 2013 denial of service connection for diabetes mellitus.  Therefore, a claim that the severance of service connection for diabetes mellitus was improper, and thus a claim for restoration of service connection, was pending at the time that the Board denied service connection for diabetes mellitus.

The Board finds that the claims for service connection for diabetes mellitus was, and is, inextricably intertwined with the claim for restoration of service connection for diabetes mellitus, based on a claim that severance was improper.  Therefore, the Board finds that issuance of a decision on the issue of entitlement to service connection for diabetes mellitus was premature and deprived the Veteran of due process.

The Board may vacate a decision on the Board's own motion where there was a denial of due process.  38 C.F.R. § 20.904 (2013).  Therefore, the Board finds that the April 2013 Board decision, to the extent that it denied service connection for diabetes mellitus, should be vacated.


ORDER

The April 2013 Board decision, to the extent that it denied service connection for diabetes mellitus, is vacated.


REMAND

The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2013, the Veteran filed a notice of disagreement to a November 2012 severance of service connection for diabetes mellitus, ischemic heart disease, and a residual scar.  No statement of the case was issued.  Therefore, those issues must be remanded for the issuance of a statement of the case.

In addition, the pending claims for service connection for diabetes mellitus, a cardiovascular disability, and an eye disability are inextricably intertwined with the issue of restoration of service connection that has been severed.  The outcome of the restoration decision would affect the outcome of the remaining claims on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following development:

1.  Issue a statement of the case on the issue of entitlement to restoration of service connection for diabetes mellitus, ischemic heart disease, and a residual scar, based upon a claim that the severance was improper.  Notify the Veteran of his appeal rights and that he  must perfect and appeal if he wants appellate review of that issue.  Allow the appropriate time for response.

2.  Then, readjudicate the claims for service connection for diabetes mellitus, a cardiovascular disability, and an eye disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


